Title: From Thomas Jefferson to Martin Oster, 18 December 1804
From: Jefferson, Thomas
To: Oster, Martin


                  
                     To all whom it may concern 
                     
                     
                        18 Dec. 1804
                     
                  
                  The Sieur Oster having produced to me his Commission as Sub Commissary of Commercial Relations of His Majesty the Emperor of the French for the Port of Norfolk in the State of Virginia, I do hereby recognize him as such, and declare him free to exercise such functions, powers and privileges as are allowed to the similar Agents of the Most favoured Nations.
                  In Testimony whereof I have caused these Letters to be made Patent and the Seal of the United States to be hereunto affixed.
                  Given under my hand at the City of Washington the Eighteenth day of December in the year of our Lord one thousand Eight hundred and four; and of the Independence of the United States of America the Twenty–Ninth
                  
                     Th: Jefferson 
                     
                      By the President
                     James Madison 
                     
                     Secretary of State
                  
               